t c memo united_states tax_court dean w schulze and lynn m schulze petitioners v commissioner of internal revenue respondent docket no filed date garven w videen for petitioners katherine h ankeny for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure a concession having been made by petitioners the issues remaining for decision are whether dollar_figure of the dollar_figure rounded received by dean w schulze petitioner as a graduate associate at the university of arizona university is excludable from gross_income and whether petitioner may deduct dollar_figure paid as tuition to the university in some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in tucson arizona on the date the petition was filed in this case in the fall of petitioner enrolled in the graduate program at the university to obtain a master of science in physics masters program on date while in the masters program petitioner became a research assistant in the physics department he testified at trial that his duties as a research assistant were to engage in original research that would be suitable for publication in a reference journal which are the university's and the physics department's requirements for a ph d we would note that in petitioner was not in a doctoral program he was not a candidate for a ph d he was in the petitioners concede that under their theory of the case dollar_figure of the dollar_figure received by petitioner dean w schulze from the university of arizona in is not excludable from income masters program petitioner did not complete the requirements for a master of science degree until date he then passed the examination given by the university that qualified him for advancement to the doctoral program as a candidate for a ph d petitioner was admitted to the doctoral program as a candidate for a ph d in physics in the spring of during petitioner's director for his ph d dissertation was professor k c hsieh of the physics department at some point in time not specified in the record professor lyle broadfoot of the lunar and planetary laboratory at the university submitted a proposed contract to the national aeronautics and space administration nasa to obtain a research grant professor broadfoot received a grant from nasa which outlined research that was to be performed to assist nasa in accomplishing various space missions in professor broadfoot had approximately six ph d candidates working for him pursuant to the nasa grant each of the ph d candidates was assigned a piece of the puzzle that constituted the research required under the nasa grant petitioner was one of those who was employed to perform research under the nasa grant professor broadfoot assigned petitioner his piece of the puzzle to research professor broadfoot petitioner has not obtained a ph d and in fact left the doctoral program in the summer of to take full-time employment integrated petitioner's research with the research of the other ph d candidates that he employed and submitted periodic progress reports to nasa on date petitioner signed a contract to be a graduate associate in research in the lunar and planetary laboratory at the university the contract read in part i herewith accept the appointment as graduate associate in research in the lunar planetary laboratory time year to year for the academic year effective date at an annual salary rate of dollar_figure your appointment is dependent on the availability of funds from a source other than state appropriations and is subject_to termination if the non-state funds are not available arizona board_of regents policies chapter conditions of professional service is incorporated by this reference as the conditions of your employment petitioner's financial need was not considered when he was selected for employment as a graduate associate for the academic year petitioner signed a contract similar to the one he signed on date for academic year pertinent information taken from page of the university's graduate catalog is as follows assistantships and associateships teaching and research assistantships are available in many university departments approximately big_number of these positions exist and many of them are for first- year graduate students salaries vary but students may expect to receive an academic year salary in the range of dollar_figure to dollar_figure for services not exceeding ten hours a week or dollar_figure to dollar_figure for half-time assistantships minimum enrollment students employed as graduate assistants and associates are required to register for at least six units of graduate credit per semester as a condition of their appointments petitioner paid tuition of dollar_figure during to participate in the graduate program the university issued petitioner a form_w-2 for reporting wages paid for the year in the amount of dollar_figure petitioners included dollar_figure in their wage income on their return and then deducted the same amount on line of the return to arrive at their total income for the year petitioner contends that the dollar_figure rounded he received from the university in was a stipend excludable from income pursuant to sec_117 in particular petitioner posits the following code sec_117 changed effective date but proposed regulation f provides that in the event a person is receiving a stipend prior to date and continuously thereafter and meets the condition of the prior code sec_117 wherein his stipend would have been excluded from taxable_income to the extent of the amount that was being earned prior to the stipend would be excluded from taxable_income even though received after for the last six months of or from date to date or for one semester schulze received dollar_figure or dollar_figure for two semesters or a year that schulze was paid a stipend as a graduate research assistant associate continuously from date through date that his renewal of his contract each year was a mere formality was automatic and the form was placed in front of him and he was told to sign it by his professor emphasis added therefore at least dollar_figure of his dollar_figure stipend for should be excluded from taxable_income according to the proposed regulation f in addition he was also required to enroll at the university of arizona for six units each semester in order to maintain his position as a graduate research associate at an expense of dollar_figure per semester or dollar_figure for the year which should also reduce his taxable_income respondent contends that the dollar_figure paid to petitioner by the university in was not paid as a scholarship or a fellowship but was rather compensation_for services rendered sec_117 provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization under sec_117 the term qualified_scholarship means any amount received by an individual as a scholarship or fellowship_grant to the extent such amount was used for qualified_tuition_and_related_expenses under sec_117 the term qualified_tuition_and_related_expenses means only tuition and fees required for enrollment and other required fees books and equipment required for courses of instruction at such educational_organization sec_117 provides that gross_income includes any portion of amounts received as a scholarship or fellowship_grant representing payment for teaching research or other services by the student required as a condition for receiving the qualified_scholarship sec_123 of the tax_reform_act_of_1986 the act publaw_101_514 100_stat_2085 amended sec_117 relating to the exclusion of the scholarship and fellowship grants from gross_income before amendment by the act sec_117 excluded from gross_income amounts received representing payments for teaching or research that were in the nature of part-time employment if such teaching or research was required of all candidates whether or not recipients of scholarships or fellowship grants as a condition of receiving a degree thus the act repealed the provisions under sec_117 that excluded from gross_income amounts received by degree candidates under a scholarship or fellowship_grant where such amounts actually represented payment for services see staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 j comm print also as a result of the act amounts from grants that were used for other expenses such as room and board were not includable in the gross_income of the recipient sec_117 and c the amendments to sec_117 while made generally applicable to taxable years beginning on or after date were only made applicable to scholarships or fellowships granted after date h conf rept at ii-17 1986_3_cb_1 under sec_1 f proposed income_tax regs fed reg date a notice of award is considered granted prior to date if the grantor made a firm commitment to provide the recipient with a fixed or readily determinable dollar amount if a scholarship or fellowship was granted for a period exceeding one academic period eg semester amounts received in subsequent academic periods will be treated as granted before date only if all of the following conditions are met the amount awarded for the first academic period is described in the original notice of award as a fixed cash amount or readily determinable amount the original notice of award contains a firm commitment by the grantor to provide the scholarship or fellowship_grant for more than one academic period and the recipient is not required to reapply to the grantor in order to receive the scholarship or fellowship in future academic periods sec_1 f proposed income_tax regs we note at the outset that proposed_regulations carry no more weight than a position advanced on brief by respondent 95_tc_525 affd 965_f2d_1038 11th cir 70_tc_448 quoting 54_tc_1233 however we may use such proposed_regulations as guidelines or because petitioner relies on the proposed_regulations we will discuss them briefly we will address ourselves to requirements three and two of the proposed_regulations in that order as these are the issues disputed most vigorously under the third requirement the recipient must not be required to reapply to the grantor in order to receive the scholarship or fellowship in future academic periods petitioner testified that an appointment must be reapplied for each year although petitioner contends that such an appointment was automatic under the second requirement the original notice of award must contain a firm commitment by the grantor to provide the scholarship or fellowship_grant for more than one academic period there is no evidence of any such firm commitment by the university in the original notice of award herein there is no documentary_evidence in this record of the alleged original notice of award or appointment by which petitioner first became a research assistant in petitioner has not submitted into evidence any of the documents appointing him as a research assistant in the physics laboratory or as a research associate in the lunar and planetary laboratory other than the acceptance of appointment document that he signed on date the document signed date clearly reflects that petitioner was appointed as a research associate for year the academic year effective date petitioner argues that his appointments as a research assistant or as a research associate were renewed automatically if such were the case it was incumbent upon petitioner to establish that fact other than by his own self-serving testimony 87_tc_74 see 6_tc_1158 affd 162_f2d_513 10th cir we would also note that although petitioner refers to the total payments in issue as a stipend the university refers to the payments as salary or supplemental compensation in no instance in the record does the university refer to the payments in issue as a scholarship or a fellowship the words scholarship and fellowship are not defined in the code however the regulations define a scholarship as an amount_paid or allowed to or for the benefit of a student whether an undergraduate or a graduate to aid such individual in pursuing his studies sec_1_117-3 income_tax regs similarly a fellowship is defined as an amount_paid or allowed to or for the benefit of an individual to aid him in the pursuit of study or research sec_1_117-3 income_tax regs the regulations also provide that scholarship and fellowship grants do not include any amount if such amount represents either compensation_for past present or future employment services or represents payment for services which are subject_to the direction or supervision of the grantor nor do they include amounts paid to an individual to enable him to pursue studies or research primarily for the benefit of the grantor sec_1_117-4 and income_tax regs the supreme court has upheld the validity of these regulations stating that the definitions contained therein comport with the ordinary understanding of 'scholarships' and fellowships' as relatively disinterested 'no strings' educational grants with no requirement of any substantial quid pro quo from the recipients 394_us_741 there is nothing in this record to persuade us that the payments in issue were anything other than payments for services and we so hold the university requires students employed as graduate assistants and associates to register for at least six units of graduate credit per semester as a condition of their appointments petitioner paid dollar_figure tuition per semester for two semesters to the university in to register as a graduate student petitioner seeks to deduct his total dollar_figure tuition payment as a condition_of_employment as a graduate associate pursuant to either sec_161 or sec_212 the arizona board_of regents policies provides at page b graduate research assistants and associates are full-time graduate students selected for excellence in scholarship and promise as researchers who do part- time research as a portion of their training under the direct supervision of regular faculty members although a condition_precedent to being appointed as a research assistant or associate is that one be a graduate student the tuition paid is obviously for the purpose of registering as a student in the graduate program tuition is by definition the price of or payment for instruction webster's third new international dictionary sec_162 allows as a deduction all the ordinary and necessary expenses including education expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see sec_1_162-5 income_tax regs whether a taxpayer is carrying_on_a_trade_or_business is a question of fact to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 petitioner matriculated in the graduate school of the university first in the fall of as a candidate for a master of science in physics and then in the spring of as a candidate for a ph d in physics it appears from the record that petitioner was a full-time_student from the fall of through the summer of when he left the university although he received part-time employment at the university as a research assistant or associate the work did not interfere with his education in fact his research activities contributed to his learning process as a graduate student in therefore we hold that petitioner was not actively engaged in a trade_or_business his tuition expenses were nondeductible personal education expenses sec_262 see lenihan v commissioner tcmemo_1977_379 petitioner also contends that he is entitled to deduct his tuition payments as amounts expended for the production_of_income pursuant to sec_212 for the reasons stated supra we reject petitioner's argument and hold that the tuition payments were nondeductible personal education expenses we have considered all arguments made by petitioner and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered for respondent
